Citation Nr: 1116466	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1944 to May 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in pertinent part denied service connection for a lung condition to include breathing problems, and tinnitus.  The Board notes that during the appeals process, the claims folder was transferred to the Louisville, Kentucky RO.

The Board remanded the case to the RO via the Appeals Management Center (AMC) for further development in May 2010.  In a subsequent February 2011 rating decision, the RO granted service connection for tinnitus effective August 31, 2006.  As this represents a full grant of benefits sought, the issue of entitlement to service connection for tinnitus is no longer on appeal.  

The case is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in May 2010 for a supplemental VA examination to address the etiology of the Veteran's claimed respiratory disorder.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  The remand order directed, in pertinent part, that the VA examiner should provide a rational for any opinion advanced.  

In a July 2010 supplemental opinion, the VA examiner found that the Veteran did not have objective evidence of asbestosis of the lungs.  The VA examiner also identified a diagnosis of COPD.  The VA examiner opined that there was no evidence to suggest that the Veteran's COPD is related to his military service.  

The Veteran's representative contends in an April 2011 statement that a remand is necessary in this case because the VA examiner failed to provide rationale for his opinion that COPD is unrelated to service.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  The Board finds, therefore, that an additional remand is necessary for a supplemental VA medical opinion.  On remand, the VA examiner must provide a complete rationale discussing the reasons and bases for finding that the Veteran's COPD is not related to service based on the medical evidence of record and the facts and medical principles involved.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should refer the case to the same VA examiner who conducted the July 2010 examination, if possible, for a supplemental opinion.  If the July 2010 examiner is unavailable, the claims folder should be referred to another similarly qualified medical professional.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination, and the examination report should reflect that such a review was undertaken.  The examiner must provide a supplemental opinion which specifically discusses the July 2010 VA opinion, stating that "[t]here is not evidence to suggest the [V]eteran's copd is related to military service."


With respect to this opinion, or any additional opinion rendered, the VA examiner must provide clear rationale discussing the reasons and bases for this opinion with references to the evidence of record and the VA examiner must provide a discussion of the facts and medical principles involved.  

If the examiner finds that an evaluation and/or diagnostic testing of the Veteran is necessary, such should be accomplished.

2. The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3. When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2010).



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

